Title: To James Madison from William Cooke, 14 April 1807
From: Cooke, William
To: Madison, James



Dear Sir
Shelbyville (Ky) April 14th. 1807.

Agreeably to the request of the Citizens on yesterday, I herewith transmit you a copy of the resolutions which I submitted to the public, & which I had the gratification of seeing adopted without one dissenting Vote  I had previously given notice of my intentions, in consequence of which the collection amounted to between 250 & 300, as many as the Court house could conveniently hold.  After delivering an explanitory address, of about half an hour in length I submited the resolutions clause by clause, & to none was their a more full response beaten than to the first.  This plan of procuring public opinion appears to be in agitation all over Kentucky, & we shall soon discover whether we are to live in harmony with the general government, or be continually convulsed by a daring, (tho’ I trust not a numerous) faction which certainly exists amongst us.  I am Sir your most obedient servant

Wm. W. Cooke

